 
 
IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 99 
 
 
February 15, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to unveil the marker which acknowledges the role that slave labor played in the construction of the United States Capitol. 
 
 
Whereas enslaved African-Americans provided labor essential to the construction of the United States Capitol; 
Whereas in 2005 Congress created the Slave Labor Task Force to study the role that enslaved African-Americans played in the construction of the Capitol and to make recommendations to Congress on how to commemorate their contribution; 
Whereas the report of the Architect of the Capitol entitled History of Slave Laborers in the Construction of the United States Capitol documents the role of slave labor in the construction of the Capitol; 
Whereas enslaved African-Americans performed the backbreaking work of quarrying the stone which comprised many of the floors, walls, and columns of the Capitol; 
Whereas enslaved African-Americans also participated in other facets of construction of the Capitol, including carpentry, masonry, carting, rafting, roofing, plastering, glazing, painting, and sawing; 
Whereas the marble columns in the Old Senate Chamber and the sandstone walls of the East Front corridor remain as the lasting legacies of the enslaved African-Americans who worked the quarries; 
Whereas slave-quarried stones from the remnants of the original Capitol walls can be found in Rock Creek Park in the District of Columbia; 
Whereas the Statue of Freedom now atop the Capitol dome could not have been cast without the pivotal intervention of Philip Reid, an enslaved African-American foundry worker who deciphered the puzzle of how to separate the 5-piece plaster model for casting when all others failed; 
Whereas the great hall of the Capitol Visitor Center was named Emancipation Hall to help acknowledge the work of the slave laborers who built the Capitol; 
Whereas no narrative on the construction of the Capitol that does not include the contribution of enslaved African-Americans can fully and accurately reflect its history; 
Whereas recognition of the contributions of enslaved African-Americans brings to all Americans an understanding of the continuing evolution of our representative democracy; 
Whereas in 2007 the Slave Labor Task Force recommended to Congress the creation of a marker commemorating the contributions of enslaved African-Americans in the construction of the Capitol; and 
Whereas the marker dedicated to the enslaved African-Americans who helped to build the Capitol reflects the charge of the Capitol Visitor Center to teach visitors about Congress and its development: Now, therefore, be it 
 
1.Use of emancipation hall for ceremony to unveil marker dedicated to enslaved African-Americans who helped build the Capitol 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on February 28, 2012, for a ceremony to unveil the marker which acknowledges the role that slave labor played in the construction of the United States Capitol. 
(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
